--------------------------------------------------------------------------------


EXHIBIT 10.25
 
Jones Lang LaSalle Incorporated


Non-Executive Director Compensation Plan
Summary of Terms and Conditions

--------------------------------------------------------------------------------

Amended and Restated as of July 1, 2004



I. Introduction:



The Non-Executive Director Compensation Plan (as amended and restated, the
“Plan”) of Jones Lang LaSalle Incorporated (the “Company”) is designed to
attract and retain highly qualified individuals to serve as non-executive
members of the Company’s Board of Directors and to align the interests of the
non-executive directors (the “Directors”) with those of the Company’s
shareholders. Members of the Board of Directors who are also employees and/or
officers of the Company do not qualify for compensation under the Plan. The
terms of the Plan as set forth below are effective for service on the Board of
Directors on and after July 1, 2004.


II.
Compensation:



The Plan provides each of the Company’s Directors the following compensation for
service on the Company’s Board of Directors:



 
A.
One-Time Grant of Restricted Stock Upon Initial Election to the Board of
Directors



Upon his or her initial election to the Board of Directors, each Director shall
receive a one-time grant of restricted shares of Common Stock in the aggregate
amount of $50,000. The number of restricted shares shall be calculated based on
the closing price of the Company’s Common Stock on the date of the grant. The
restricted shares shall vest five years from the date of the grant.



 
B.
Cash



Each Director shall receive the following compensation in cash, subject to
certain elections that each Director may otherwise make as described below.



 
a.
Annual Retainer - $40,000 in cash, payable in equal quarterly installments in
advance, promptly after the beginning of each calendar quarter.




 
b.
Board Meeting Attendance Fees - $3,500 for attendance at each meeting ($1,000
for each telephonic meeting), payable promptly after each meeting.




 
c.
Committee Meeting Attendance Fees - $1,500 for attendance at each meeting
($1,000 for each telephonic meeting), payable promptly after each meeting.




 
d.
Audit Committee Chair Additional Retainer - The Chair of the Audit Committee
shall be paid an annual retainer of $10,000, to be paid in full and in advance
following the appointment of the Chair after each Annual Meeting of
Shareholders, such payment to be made promptly after the end of the second
calendar quarter each year.

 

--------------------------------------------------------------------------------


 

 
e.
Compensation and Nominating Committee Chairs Additional Retainer - The Chair of
each of the Compensation Committee and the Nominating and Governance Committee
shall be paid an annual retainer of $5,000, to be paid in full and in advance
following the appointment of each Chair after each Annual Meeting of
Shareholders, such payment to be made promptly after the end of the second
calendar quarter each year.



For administrative convenience, the Company in its discretion may delay payments
for individual telephonic meetings until such time as other payments for
in-person Board meetings are being made.



 
C.
Annual Grants of Restricted Stock



At the time of each Annual Meeting of Shareholders, each Director shall receive
an annual grant of restricted shares of Common Stock in the aggregate amount of
$50,000. The number of restricted shares shall be calculated based on the
closing price of the Company’s Common Stock on the date of the grant. The
restricted shares shall vest five years from the date of the grant.



 
D.
Common Stock Alternative with Respect to Annual Retainer




 
i.
Percentage Election - Directors may elect to receive any or all of their Annual
Retainer in shares of the Company’s Common Stock (rather than in cash) in
increments of 5% (i.e., 5%, 10%, 15%, etc.)




 
ii.
Receipt/Deferral - Directors may elect to take receipt of their shares of
Company’s Common Stock either:



1.
During the year in which the Annual Retainer is earned, in quarterly
installments equal to the percentage of the Annual Retainer elected, divided by
four, divided by the price per share of Company Stock on the last day of each
quarter. For administrative purposes, shares would not actually be distributed
until after the end of the year in which the Annual Retainer was earned.

 

 
 
Or

 

 
2.
On a deferred basis:




 
a.
when they retire from the Board of Directors;




 
b.
ten (10) years after the date on which they retire from the Board of Directors;


2

--------------------------------------------------------------------------------


 

 
c.
for a specified number of years (not less than 1 or more than 10); or




 
d.
when they retire from their primary employment.

 

 
iii.
Deferral Election - Any election to defer shares shall be made prior to the year
in which the Annual Retainer subject to deferral shall be paid and shall be
irrevocable. Any newly elected Director shall have five (5) days from the date
of his or her election to the Board to elect to defer any percentage hereunder.
An election shall continue in effect until revoked.




 
iv.
Company Match on Deferred Shares - Any shares for which receipt is deferred
shall be matched by the Company by a number of shares equal to 25% of the value
of the quarterly amount so deferred, based on the price per share of Stock on
the last day of each quarter.




 
v.
Dividends/Stock Splits - Dividends, if any, on deferred shares of Common Stock
shall be paid in additional shares having a fair market value equal to the
amount of the dividends paid on the date of payment. However, any fractional
shares shall be paid in cash. Deferred Stock shall be subject to any stock
splits, reverse stock splits, or stock dividends.




 
E.
Deferral Opportunities Under U.S. Deferred Compensation Plan



Those Directors who are subject to the payment of United States federal income
taxes are eligible to participate in the Company’s U.S. Deferred Compensation
Plan with respect to any or all of the cash amounts payable under this Plan.
Participation in the Deferred Compensation Plan is subject to the separate
documentation, agreements and elections that will be provided to any Director
upon request.



 
F.
General




 
a.
Administration - This plan will be administered by the Nominating and Governance
Committee of the Board of Directors.




 
b.
Non-Committee Member Attendance. A Director who voluntarily attends the meeting
of a Committee of which he is not a voting member shall not be compensated for
attendance at such meeting.

 



 
c.
Source of Stock - All shares of the Company’s Common Stock granted under this
Plan shall be issued out of the Company’s Amended and Restated Stock Award and
Incentive Plan, as in effect from time to time (the “SAIP”) and shall otherwise
be subject to the terms of the SAIP and any applicable award agreement that
shall be presented to the Director by the Company.

 
3

--------------------------------------------------------------------------------


 

 
d.
Amendment - The Plan may only be amended by the Nominating and Governance
Committee of the Board of Directors.




 
e.
Itemized Statements - The Company shall provide periodic itemized statements
accounting for the payments that have been made to the respective Directors
under the Plan.

 
4

--------------------------------------------------------------------------------


 